Citation Nr: 1728819	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  06-04 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA death pension benefits in the amount of $23,808.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1952 to November 1954, including almost 18 months in Korea.  During his lifetime, the Veteran was service-connected for posttraumatic stress disorder (PTSD) and received nonservice-connected pension benefits.  The Veteran died on June [REDACTED], 2001.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2005 decision by the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In its July 2005 decision, the Committee determined the appellant had acted in bad faith in the creation of the overpayment at issue, and denied her claim for a waiver.  In a February 2010 decision, the Board determined the appellant had not acted in bad faith, and remanded the claim for readjudication based on the standard of equity and good conscience.

The claim was returned to the Board, and in August 2011 it was remanded for additional development.  The claim is now again before the Board for further appellate consideration.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.






FINDING OF FACT

Recovery of the overpayment would be against equity and good conscience because although the appellant is at least partially at fault for the creation of the debt, the Board has found the appellant did not act in bad faith, has a limited education and ability to understand VA regulations and correspondence, and would endure a substantial hardship if required to repay the debt. 


CONCLUSION OF LAW

The criteria for a waiver of recovery of the debt resulting from overpayment of death pension benefits have been met.  38 U.S.C.A. § 5302 (West 2015); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant argues she is entitled to a waiver of recovery of debt resulting from an overpayment of death pension benefits from July 1, 2001, to March 2, 2005.

The record shows the appellant's husband, the Veteran, died in June 2001.  For approximately 8 years prior to his death, he was in receipt of VA nonservice-connected pension benefits.  During this period of time, he consistently reported to VA that the appellant had no income.  At the time of the Veteran's death in June 2001, the appellant was 58 years old and was not yet eligible for receipt of Social Security benefits.  On the basis of having no income, the appellant began receiving VA death pension benefits at the time of the Veteran's death.  

The record shows the appellant began receiving approximately $500.00 per month from the Veteran's pension plan beginning June 27, 2001.  In addition, she began receiving Social Security benefits at some point thereafter.  The appellant failed to report the changes to her income to VA in the Improved Pension Eligibility Verification Reports submitted by her in April 2003 and February 2004, or in any other statements.  As such, payment of her VA death pension benefits continued until March 2, 2005, when the RO discovered changes to her income through the Income Verification Match (IVM) system, and notified her she had been overpaid by $23,808.00.

The Board notes that waiver of repayment of indebtedness is statutorily precluded if there is any indication of fraud, misrepresentation of a material fact, or bad faith on the part of the person having an interest in obtaining a waiver.  38 U.S.C.A. § 5302(c) (West 2015); 38 C.F.R. § 1.965(b) (2016); see also Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  In its July 2005 decision, the Committee determined the appellant had acted in bad faith by not reporting changes to her income, and denied her request for a waiver.  

In its February 2010 decision, the Board determined there was not convincing evidence to support the conclusion that the appellant intended to seek an unfair advantage with regard to her receipt of unearned income beginning in June 2001.  The Board further found the evidence did not establish that the underreporting of income was done with a willful intent and with actual knowledge that the appellant was improperly receiving benefits.  The Board noted the appellant had failed to report her income in VA forms signed in February 2003 and April 2004, and that she was reminded by the RO of the duty to report income changes in letters dated in June 2001, February 2002, and June 2004.  

However, the Board found there was no clear indication the appellant understood she was to report any change in her income, or that she understood the consequences for failing to do so.  In this regard, the Board noted the record appeared to indicate the appellant had a limited education, and did not show she had sufficient education to understand the various correspondences sent to her by VA with regard to her death pension benefits and the consequences of failing to respond properly.  In addition, the Board noted it was unclear whether the appellant had completed the relevant VA income report forms herself or whether they were completed with the assistance of someone else for her signature.  Specifically, the Board noted the forms included "X's" on the signature lines, indicating the appellant may have signed the forms after they were completed by a third party.  The Board also noted the appellant had verified her unreported income and requested a waiver with the help of an attorney after the RO informed her of the overpayment in March 2005, further indicating she was unable to understand the significance of the relevant VA regulations and correspondence on her own.

The Board notes that an overpayment is created when VA determines that a beneficiary or payee has received benefit payments in excess of the amount due or to which such beneficiary or payee is entitled.  38 C.F.R. § 1.962 (2016).  The debtor may challenge the validity or amount of the debt owed.  See 38 C.F.R. § 1.911 (c)(1) (2016); see also VAOPGCPREC 6-98; Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  The debtor may also apply for a waiver of any debt found to be valid.  See 38 U.S.C.A. § 5302 (West 2015); 38 C.F.R. §§ 1.911 (c)(2), 1.963 (2016).  In this case, the appellant has not challenged the validity of the debt owed, but has requested a waiver of repayment.

The standard of equity and good conscience will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  38 C.F.R. § 1.965 (a).  The decision reached should not be unduly favorable or adverse to either side.  Id.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the government.  Id.

In making this determination of whether recovery would be against equity and good conscience, consideration will be given to the following elements, which are not intended to be all inclusive: (1) fault of the debtor; (2) balancing of faults between debtor and VA; (3) undue hardship; (4) whether collection would defeat the purpose of the benefit; (5) unjust enrichment; and (6) whether the debtor changed position to his or her own detriment through reliance on the benefit.  Id.; see Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

The first factor requires consideration of the fault of the debtor.  In this case, the appellant's fault is substantial.  Specifically, the appellant failed to report changes to her income in forms filed with VA, despite reminders sent by the RO on several occasions.  However, the Board has already determined the appellant has limited education, and may not have been able to understand the correspondence sent to her by VA or the consequences of failing to respond properly, as evidenced by her need for the assistance of a lawyer to verify her income and request a waiver of her debt.  Owing to these circumstances, the Board finds the appellant's fault in this matter is, at least to an extent, diminished.

The second factor entails weighing of fault of the debtor against VA's fault.  In this case, as discussed above, the appellant's fault, although substantial, is diminished by her lack of education and likely inability to comprehend VA regulations.  In contrast, although the appellant improperly received benefits since 2001, the error was not caught by VA and the appellant was not notified until 2005.  Although VA cannot be blamed for relying on the absence of any reported changes in income by the appellant, the failure to catch this error by use of available systems, such as by timely use of the IVM system, indicates at least some degree of fault on the part of VA.
 
The third factor entails considering whether collection of the debt would result in undue hardship.  In this case, a June 2005 financial status report showed the appellant was receiving $800.00 per month in Social Security benefits and $520.00 per month from the Veteran's pension plan.  She provided a detailed list of monthly bills, including rent/mortgage, utilities, car payments, telephone, medical bills, credit card payments, gas, and insurance, which totaled approximately $1310.00 per month.  She further indicated she had $10.00 in the bank.  In a January 2006 statement, she asserted she had very little to live on, bought very few groceries, had no health insurance, and had no extra money.  There is no indication in the record or reason to believe the appellant's financial picture has improved.  As such, the Board finds a substantial hardship would result from collection of the overpayment at issue.

The fourth factor involves consideration of whether collection of the debt would defeat the purpose of the benefit.  In this regard, the Board notes the purpose of the death pension benefits awarded in this case was to sustain at least a minimal standard of living for the appellant.  The record shows that standard of living is now supported by Social Security and private pension payments.  Although, as discussed, the appellant shares some level of fault for her improper receipt of benefits, the Board finds collection of the overpayment in this case would, at least to some degree, defeat the purpose of the appellant's past-awarded VA benefits by reducing her standard of living to such a degree that her monthly expenses would be likely to surpass her monthly income.

Regarding the fifth factor, the facts show the appellant was unjustly enriched by the improper payment of VA benefits, but the unjustness of this enrichment is somewhat tempered by the other factors described above, particularly those showing the appellant may have been unable to understand the relevant VA regulations and correspondence.  

With regard to the sixth factor, there is no evidence in this case that the appellant changed position to her own detriment through reliance on the benefit.

The Board has carefully considered the foregoing, and the entire record, and has concluded that collection of the debt in this case would be against equity and good conscience.  In this regard, the Board again notes that although the appellant is at fault in this case, her fault is somewhat reduced by an apparently limited education and likely inability to understand VA regulations and correspondence without the assistance of an attorney.  In addition, the Board finds an undue hardship would result from collection of the debt at issue, as the appellant has limited monthly income, which matches her monthly expenses.

After weighing the above factors, the Board finds the appellant's claim for a waiver should be granted.
 

ORDER

A waiver of the entire amount of overpayment created by death pension payments to the appellant from July 1, 2001, to March 2, 2005, is granted.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


